Citation Nr: 0123087	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle/foot 
disability, including pes planus.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to March 1960 and from April 1962 to March 1964.  

This matter arose from an April 1997 adverse rating action 
that was perfected for appeal in August 1997.  In September 
1997, the veteran appeared at a hearing conducted at the 
Regional Office (RO) by a hearing officer, after which the 
case was forwarded to the Board of Veterans' Appeals (Board) 
in Washington, DC.  In May 1999, the Board denied the 
veteran's claim, and the veteran appealed this decision to 
the US. Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court issued an order vacating the Board's 
decision for readjudication of the veteran's claim in light 
of changes made in veteran's claims process by the Veterans 
Claims Assistance Act of 2000, which was enacted subsequent 
to the Board's decision.  The Court also directed that a 
claim for service connection for pes planus be considered.  
(In its May 1999 decision, the Board had not explicitly 
identified pes planus as a disability under consideration.)  

In May 2001, the Board wrote to the veteran's representative 
and gave her 90 days within which to provide any additional 
evidence or argument in support of the veteran's appeal.  
Since that time, no additional correspondence has been 
received from either the veteran or his representative.  
Therefore, it is presumed that the veteran wishes the Board 
to proceed with its consideration of the matter based on the 
evidence currently of record, and the case was transferred to 
the undersigned for her consideration.


REMAND

A review of the evidence in this case reflects that in a July 
1959 enlistment examination report, it was noted that the 
veteran had a 3-inch scar on his left foot.  An explanation 
for the cause of this scar was not provided, nor was it any 
more particularly described.  Subsequent records do not make 
any further mention of this scar and no abnormalities of the 
veteran's feet or lower extremities were noted when he was 
examined in connection with his release from active duty in 
March 1960.  When the veteran was examined in February 1962, 
shortly before his second period of active duty, no mention 
of a scar was made, but it was noted that the veteran had 
third degree pes planus.  Records generated during this 
period of active service do not reflect any complaints linked 
to pes planus, but they do show that the veteran sprained his 
left ankle in November 1963.  Following this injury, the 
veteran was placed on a limited duty status for two weeks and 
records dated at the end of November 1963 show that he was 
then considered able to resume full activities.  The 
examination of the veteran conducted in connection with his 
service discharge in January 1964 revealed that the left 
ankle was asymptomatic, and that the veteran's feet and lower 
extremities were considered normal upon clinical evaluation.  

The veteran initiated his current claim for benefits in 1996.  
In connection with that claim, he submitted copies of records 
of what he described were the only treatment he received for 
his claimed disability since service.  These records, dated 
in 1988, showed that the veteran presented to his physician 
complaining of an insidious onset over 6 months of severe 
left ankle pain.  This physician found acute subtalar joint 
synovitis of the left foot, peroneal spasm of the left foot, 
and severe forefoot supinatus deformity of both feet.  It was 
suspected that the veteran also had tarsal coalition in the 
left foot.  After approximately a month of treatment that 
included medication, physical therapy, and orthotics use, the 
veteran's symptoms reportedly improved significantly, 
although it was noted that some complaints remained.  After 
September 1988, the veteran apparently sought no further 
treatment, and he testified that he did not see any other 
physician regarding his foot until he was examined in 
connection with this claim in January 1997.  The report from 
this examination revealed that the veteran had "1+ swelling 
of the left ankle," but no deformity and a normal range of 
motion of the ankle.  X-rays of the left ankle also revealed 
that there was no abnormality noted.  

In this case, while the veteran's service medical records do 
not show any left foot/ankle impairment at the time of the 
veteran's service discharge, they nevertheless establish that 
he was treated for a left ankle sprain at that time.  It is 
also evident from the foregoing that the veteran currently 
has left ankle swelling, and at least in 1988, he had a 
number of other left foot and ankle problems.  Significantly, 
however, there is lapse of more than 20 years between the 
veteran's in-service complaints and any post service medical 
evidence reflecting relevant complaints and diagnoses.  In 
this regard, however, the veteran has testified that he has 
experienced foot and ankle pain that has grown progressively 
worse over the years since service and, while he would not be 
competent to assert the presence of a specific diagnosis to 
account for his complaints, the veteran is obviously 
competent to declare that he experiences pain, to include the 
duration of that complaint.  Viewing the record in this 
light, it may be reasonably concluded at this stage of the 
claims process, that the veteran has had on-going left 
foot/ankle complaints since service.  As such, the Board is 
persuaded that additional development in this matter is 
necessary prior to entering a final determination.  
Particularly, the veteran should be examined for VA purposes, 
in order to clarify the nature of any left foot and/or ankle 
disability, and to ascertain whether any such disability is 
related to the veteran's in-service left ankle injury.  

In addition, the Board observes that in a statement submitted 
by the veteran in September 1997, he indicated that he 
believed he had been denied employment by two potential 
employers because of his failure to pass employment physicals 
due to his left foot.  Clearly, records of post service left 
foot problems would be useful in determining whether a 
relationship exists between any current left foot/ankle 
disorder the veteran may have, and his service.  Accordingly, 
an attempt to obtain any such records as may be available 
should also be undertaken prior to entering a final 
determination on this appeal.  

Further, the Board notes that in his August 1997 substantive 
appeal, the veteran requested to appear at a hearing 
conducted by a member of the Board at the RO.  Although the 
record shows that veteran appeared for a hearing conducted by 
a hearing officer in September 1997, the record does not show 
that a hearing before a Board member was ever conducted, or 
that he withdrew his request for such a hearing.  
Accordingly, in addition to the development mentioned in the 
preceding paragraphs, the RO should also make arrangements 
for the veteran to appear for a hearing before a Board 
member, if he so desires.  

In the Board's view, the foregoing development is that which 
is necessary to satisfy the enhanced duty to assist 
requirements created by the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law during the pendency of this 
appeal, and referred to by the Court in its February 2001 
Order.  [This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.]  Regulations implementing the VCAA were recently 
promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to e 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board's conclusions regarding the adequacy of the 
additional development necessary in this case 
notwithstanding, this Remand also will give the RO an 
opportunity to consider whether even further action is 
necessary to comply with the VCAA, since the obligation to 
fulfill that law's duty to assist is primarily a function of 
the RO in the first instance.  Moreover, it will provide the 
RO an opportunity to ensure that the law's notification 
requirements are met.  (Any further determination regarding 
assistance provided the veteran or notice to him should be 
made in a manner consistent with guidance that is provided by 
the Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent court 
decisions that are subsequently issued.) 

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify the complete names and addresses of the 
potential employers set forth in his September 1997 
statement, who he believes denied him employment 
because of his left foot problems.  (The names of 
these employers as identified in this statement are 
Birmingham L&N Railroad and Scribbner and Bogart 
Warehouse.)  After receiving the veteran's response 
and obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, copies of any medical evaluations 
records pertaining to the veteran that these 
employers may have.  

2.  Next, the veteran should be scheduled for a VA 
examination by a physician knowledgeable in the 
field of foot and ankle disorders for the specific 
purpose of determining the nature and extent of any 
current relevant disability.  If any type of 
disorder in this regard is manifested, the 
examining physician should specifically address the 
following:  

(1) what is the current and proper 
diagnosis(es) of the veteran's disorder(s); (2) 
whether the medical evidence on file establishes 
the presence of the veteran's current disorder(s) 
during his military service; (3) if there is no 
medical evidence of any current relevant disorder 
also present in service, the physician should 
clearly indicate so and should clarify whether the 
left ankle sprain reported in service was, in fact, 
indicative of a chronic disorder or just transitory 
symptomatology; (4) based on all the medical 
records, the physician should indicate whether it 
is "unlikely," "likely," or "as likely as 
not," that any current left foot/ankle disorder, 
including pes planus is the result of the 
documented complaints in service.   However, if 
there is no medical possibility of such a link to 
service, the examining physician should clearly 
indicate so.

The physician also should provide a 
comprehensive report including a complete 
rationale for all conclusions reached.   The 
medical report generated as a result of this 
request should thereafter be associated with 
the claims folder.  The claims folder and a 
copy of this Remand must be made available to 
the examiner prior to the examination in order 
that he or she may review pertinent aspects of 
the veteran's service and post service medical 
history.  A notation to the effect that this 
review took place should be included in the 
examination report.

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, as set forth at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and the 
implementing regulations are fully complied with 
and satisfied.  In making this determination, the 
RO should refer to any pertinent guidance that is 
provided by the Department, including, General 
Counsel precedent opinions, as well as any binding 
and pertinent court decisions that are subsequently 
issued.

4.  Upon completion of the above, the RO should 
enter its determination regarding whether service 
connection for is a left foot/ankle disorder, 
including pes planus is warranted.  If that 
decision remains adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and pertinent law and 
regulations.  An appropriate period of time should 
be allowed for response.   

5.  In the event the veteran's claim continues to 
be denied, the RO should then schedule the veteran 
for a hearing at the RO before a member of the 
Board, if he indicates that he still wishes one.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


